                         IN THE UNITED STATES DISTRICT COURT


                       FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


BOBBY LEE BUSH,

                 Plaintiff,

                                                         CV 118-124


BURKE COUNTY DETENTION CENTER
STAFF and BURKE COUNTY
DETENTION CENTER MEDICAL STAFF,

                 Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 9.)

The Magistrate Judge recommended dismissing the case without prejudice as a sanction for
Plaintiff providing dishonest information about his filing history. (See doc. no. 7.) Plaintiff
does not deny he filed the undisclosed cases identified by the Magistrate Judge but claims he

suffers from memory lapses because of the medication he is taking for his congestive heart

failure. (Id.)

       The plain language of the complaint form explains a prisoner plaintiff must disclose

his prior filing history. (Doc. no. 1, pp. 8-10.) As the Magistrate Judge explained. Plaintiff
misstated his prior history by failing to disclose at least three federal cases initiated by

Plaintiff. (Doc. no. 7, p. 3.)
       An incomplete description of litigation history blamed on an allegedly vague memory

is not an acceptable reason to excuse dishonesty:

             The plain language of the standard complaint form is clear - asking
       whether Plaintiff "ever filed any lawsuit while incarcerated or detained."
      (citation omitted) Thus, regardless of the outcome of Plaintiffs prior lawsuits,
       his initiation of those lawsuits is the precise type of activity for which this
       prompt requires disclosure. Plaintiff failed to flilly disclose the information
       requested about his prior lawsuits and appeals. This constitutes a lack of
       candor that will not be tolerated in this Court. Plaintiff attempts to explain
       away his lack of candor by stating that he does not have full records regarding
       his past cases, (citation omitted) However, Plaintiff did not make any real
       effort to describe his cases ....

Ballou V. Meadows Reg'l Med. Ctr.. 6:17-CV-121, doc. no. 13, p. 9 (S.D. Ga. Oct. 10,

2017), adopted by doc. no. 16(S.D. Ga. Jan. 23, 2018).

       Similarly here. Plaintiff argues he should be excused from providing honest responses

even though he made no real effort to describe his prior cases in his complaint, as he merely

marked "no" or "N/A" through the sections requiring him to disclose his earlier cases. (Doc.

no. 1, pp. 8-10.) However, it is incumbent on Plaintiff, who signed his complaint under

penalty of perjury, to provide accurate information about his prior filing history. Moreover,

Plaintiffs contention he failed to disclose the previous claims because of his medication

rings hollow because the crux of Plaintiffs claim is Defendants were "not providing [him]

with any medical care for [his] congest[ive] heart failure" at the time he submitted his

complaint. (Doc. no. 1, pp. 4-7.) As the case law cited in the Report and Recommendation

makes clear, failing to disclose prior filing history will not be tolerated, and the Eleventh

Circuit has repeatedly approved of dismissing a case without prejudice as a sanction. (See

doc. no. 7, pp. 3-4.)

                                              2
          Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report

and Recommendation of the Magistrate Judge as its opinion, DISMISSES this case without

prejudice as a sanction for Plaintiffs abuse of the judicial process, and CLOSES this civil

action.


          SO ORDERED this   /7^ay of October, 2018, at Augusta, Georgia.


                                                 J. RANmpHALL,eHIEF JUDGE
                                                 UNITEDfrATES DISTRICT COURT
                                                              DISTRICT OF GEORGIA
